Citation Nr: 1822606	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for an abdominal hysterectomy and bilateral salpingo-oophorectomy (hereinafter hysterectomy).

3. Entitlement to service connection for bilateral plantar fasciitis. 

4. Entitlement to an initial rating in excess of 10 percent for migraines.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to March 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for a back disability and a hysterectomy, and of entitlement to an initial rating in excess of 10 percent for migraines are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

At her December 2017 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to service connection for bilateral plantar fasciitis. 


CONCLUSION OF LAW

The criteria for withdrawal of a claim of entitlement to service connection for bilateral plantar fasciitis have been met.  38 U.S.C. §§ 7105, 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for bilateral plantar fasciitis in the February 2011 rating decision.  In April 2014, the Veteran perfected an appeal of that issue.

At her December 2017 hearing before the Board, the Veteran withdrew her appeal of the issue of entitlement to service connection for bilateral plantar fasciitis on the record.  As the Veteran has withdrawn the substantive claim, the Board does not have jurisdiction to decide the claim.  Therefore, the claim must be dismissed.  38 C.F.R. § 20.204 (2017).





ORDER

The claim for entitlement to service connection for bilateral plantar fasciitis is dismissed.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.  

The Veteran has claimed entitlement to service connection for a back disability and service connection for a hysterectomy.  A review of the record shows that the Veteran was last afforded VA examinations in conjunction with her claims in January 2011.  With regard to the Veteran's claims, the examiner concluded there was no nexus between her disabilities and her active service.  The Board finds the January 2011 VA medical opinions to be inadequate for adjudication purposes.  In this regard, the examiner failed to consider the Veteran's lay statements regarding the onset and continuity of her symptoms.  The Board finds that the Veteran should be afforded new VA examinations to determine the nature and etiology of any current back disability and hysterectomy.  

At her December 2017 Board hearing, the Veteran reported that her migraine headaches had increased in severity.  A review of the record shows that the Veteran was last afforded a VA examination of her migraines in January 2011.  Therefore, the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from her migraines.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any current back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified back disability is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must be provided.

3. Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of the Veteran's hysterectomy.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hysterectomy is etiologically related to the Veteran's active service.  The examiner should specifically address the Veteran's contentions of ovarian cysts occurring during and since her active service resulted in her need for a hysterectomy.

The rationale for all opinions expressed must be provided.


4. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from her migraine headaches. The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

5.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

6.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


